Title: IX. Gallatin’s Revised Draft of the Financial Section, 1 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [on or after 1 Nov. 1804]
                  
                  The state of our finances continues to fulfill our expectations. Eleven & an half millions of Dollars, received in the course of the year ending on the 30th of Septer. last, have enabled us, after meeting all the ordinary expences of the year, to discharge more than 3,600,000 dollars of the public debt, exclusive of interest. This payment with those of the two preceding years has extinguished upwards of twelve millions of principal within that period; and, by an equivalent diminution of interest, renders already sensible the effect of the growing sum, yearly applicable to the discharge of the principal.
                  It is also ascertained that the revenue accrued during the last year exceeds that of the preceding year; and the probable receipts of the ensuing year may safely be relied on as sufficient, with the sum already in the treasury, to meet all the current demands of the year, to discharge upwards of three millions and an half of the engagements incurred under the British and French conventions, and to progress in the redemption of the funded debt as rapidly as had been contemplated.
               